United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20914 OHIO VALLEY BANC CORP. (Exact Name of Small Business Issuer as Specified in its Charter) Ohio 31-1359191 (State of Incorporation) (I.R.S. Employer Identification No.) 420 Third Avenue Gallipolis, Ohio (Address of Principal Executive Offices) (ZIP Code) (740) 446-2631 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of common shares of the registrant outstanding as of November 8, 2010 was 3,984,009. OHIO VALLEY BANC CORP. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Securities 35 Item 5. Other Information 35 Item 6. Exhibits and Reports on Form 8-K 35 Signatures 36 Exhibit Index 37 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OHIO VALLEY BANC CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (dollars in thousands, except share data) September 30, December 31, ASSETS Cash and noninterest-bearing deposits with banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (estimated fair value: 2010 - $21,106; 2009 - $16,834) Federal Home Loan Bank stock Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued income receivable Goodwill Bank owned life insurance Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Securities sold under agreements to repurchase Other borrowed funds Subordinated debentures Accrued liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 6) SHAREHOLDERS’ EQUITY Common stock ($1.00 stated value per share, 10,000,000 shares authorized; 2010 and 2009 - 4,643,748 shares issued) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (2010 and 2009 - 659,739 shares) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 OHIO VALLEY BANC CORP. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Interest and dividend income: Loans, including fees $ Securities Taxable Tax exempt Dividends 71 78 Other Interest 20 18 57 50 Interest expense: Deposits Securities sold under agreements to repurchase 13 18 44 57 Other borrowed funds Subordinated debentures Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust fees 55 61 Income from bank owned life insurance Mortgage banking income 95 Electronic refund check / deposit fees 2 Gain (loss) on sale of other real estate owned ) 1 ) 28 Other Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment FDIC insurance Data processing Other Income before income taxes Provision for income taxes ) NET INCOME $ Earnings per share $ 4 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (dollars in thousands, except share and per share data) Three months ended September 30, Nine months ended September 30, Balance at beginning of period $ Comprehensive income: Net income Change in unrealized gain on available for sale securities 39 ) Income tax effect ) ) ) Total comprehensive income Cash dividends ) Balance at end of period $ Cash dividends per share $ 5 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) Nine months ended September 30, Net cash provided by operating activities: $ $ Investing activities: Proceeds from maturities of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities of securities held to maturity Purchases of securities held to maturity ) ) Net change in loans ) Proceeds from sale of other real estate owned Purchases of premises and equipment ) ) Purchases of bank owned life insurance ) ) Proceeds from bank owned life insurance Net cash used in investing activities ) ) Financing activities: Change in deposits Cash dividends ) ) Change in securities sold under agreements to repurchase ) Proceeds from Federal Home Loan Bank borrowings Repayment of Federal Home Loan Bank borrowings ) ) Change in other short-term borrowings ) ) Net cash provided by financing activities Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest $ $ Cash paid for income taxes Non-cash transfers from loans to other real estate owned Other real estate owned sales financed by the Bank 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except per share data) NOTE 1- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION:The accompanying consolidated financial statements include the accounts of Ohio Valley Banc Corp. (“Ohio Valley”) and its wholly-owned subsidiaries, The Ohio Valley Bank Company (the “Bank”), Loan Central, Inc. (“Loan Central”), a consumer finance company, and Ohio Valley Financial Services Agency, LLC (“Ohio Valley Financial Services”), an insurance agency.Ohio Valley and its subsidiaries are collectively referred to as the “Company”.All material intercompany accounts and transactions have been eliminated in consolidation. These interim financial statements are prepared by the Company without audit and reflect all adjustments of a normal recurring nature which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2010, and its results of operations and cash flows for the periods presented.The results of operations for the nine months ended September 30, 2010 are not necessarily indicative of the operating results to be anticipated for the full fiscal year ending December 31, 2010.The accompanying consolidated financial statements do not purport to contain all the necessary financial disclosures required by accounting principles generally accepted in the United States of America (“US GAAP”) that might otherwise be necessary in the circumstances.The Annual Report of the Company for the year ended December 31, 2009 contains consolidated financial statements and related notes which should be read in conjunction with the accompanying consolidated financial statements. The consolidated financial statements for 2009 have been reclassified to conform to the presentation for 2010.These reclassifications had no effect on the net results of operations. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS:The accounting and reporting policies followed by the Company conform to US GAAP.The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The allowance for loan losses is particularly subject to change. INDUSTRY SEGMENT INFORMATION:Internal financial information is primarily reported and aggregated in two lines of business, banking and consumer finance. INCOME TAX:Income tax expense is the sum of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred tax assets and liabilities are the expected future tax consequences of temporary differences between the carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized.The Company recognizes interest and/or penalties related to income tax matters in income tax expense. CASH FLOW:For consolidated financial statement classification and cash flow reporting purposes, cash and cash equivalents include cash on hand, interest- and noninterest-bearing deposits with banks and federal funds sold.Generally, federal funds are purchased and sold for one-day periods.The Company reports net cash flows for customer loan transactions, deposit transactions and short-term borrowings. EARNINGS PER SHARE:Earnings per share are computed based on net income divided by the weighted average number of common shares outstanding during the period.The weighted average common shares outstanding were 3,984,009 for the three and nine months ended September 30, 2010 and 3,983,009 for the three and nine months ended September 30, 2009.Ohio Valley had no dilutive effect and no potential common shares issuable under stock options or other agreements for any period presented. 7 SECURITIES:The Company classifies securities into held to maturity and available for sale categories. Held to maturity securities are those which the Company has the positive intent and ability to hold to maturity and are reported at amortized cost. Securities classified as available for sale include securities that could be sold for liquidity, investment management or similar reasons even if there is not a present intention of such a sale. Available for sale securities are reported at fair value, with unrealized gains or losses included in other comprehensive income, net of tax. Premium amortization is deducted from, and discount accretion is added to, interest income on securities using the level yield method without anticipating prepayments, except for mortgage-backed securities where prepayments are anticipated.Gains and losses are recognized upon the sale of specific identified securities on the completed transaction basis. Management periodically evaluates debt securities for other-than-temporary impairment (“OTTI”).In determining OTTI for debt securities, management considers many factors that include the length of time the fair value has been less than cost, the financial condition of the issuer, and whether the Company has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery.When a decline in fair value is other than temporary, a charge is recorded to earnings for the amount attributable to credit loss, with the remaining decline recorded as a charge to other comprehensive income. FEDERAL HOME LOAN BANK (“FHLB”) STOCK:The Bank is a member of the FHLB system.Members are required to own a certain amount of stock based on the Bank’s level of borrowings from the FHLB and other factors, and may invest in additional amounts.FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value.Both cash and stock dividends are reported as income. LOANS:Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned interest, deferred loan fees and costs, and an allowance for loan losses. Interest income is reported on an accrual basis using the interest method and includes amortization of net deferred loan fees and costs over the loan term using the level yield method without anticipating prepayments. Interest income is discontinued and the loan moved to non-accrual status when full loan repayment is in doubt, typically when the loan is impaired or payments are past due over 90 days unless the loan is well-secured or in process of collection. Past due status is based on the contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. Nonaccrual loans and loans past due 90 days still on accrual include both smaller balance homogeneous loans that are collectively evaluated for impairment and individually classified impaired loans. All interest accrued but not received for a loan placed on nonaccrual is reversed against interest income. Interest received on such loans is accounted for on the cash-basis method until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. ALLOWANCE FOR LOAN LOSSES:The allowance for loan losses is a valuation allowance for probable incurred credit losses, increased by the provision for loan losses and decreased by charge-offs less recoveries. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance.Management estimates the allowance balance required using past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management's judgment, should be charged-off. 8 The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired. The general component covers non-classified loans and classified loans that are not reviewed for impairment, based on historical loss experience adjusted for current factors. A loan is impaired when full payment under the loan terms is not expected. Commercial and commercial real estate loans are individually evaluated for impairment. Impaired loans are carried at the present value of expected cash flows discounted at the loan's effective interest rate or at the fair value of the collateral if the loan is collateral dependent. A portion of the allowance for loan losses is allocated to impaired loans. Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment, and accordingly, they are not separately identified for impairment disclosures. Troubled debt restructurings are measured at the present value of estimated future cash flows using the loan’s effective rate at inception. MORTGAGE SERVICING RIGHTS:A mortgage servicing right (“MSR”) is a contractual agreement where the right to service a mortgage loan is sold by the original lender to another party. When the Company sells mortgage loans to the secondary market, it retains the servicing rights to these loans. The Company’s MSR is recognized separately when acquired through sales of loans and is initially recorded at fair value with the income statement effect recorded in mortgage banking income. Subsequently, the MSR is then amortized in proportion to and over the period of estimated future servicing income of the underlying loan. The MSR is then evaluated for impairment periodically based upon the fair value of the rights as compared to the carrying amount, with any impairment being recognized through a valuation allowance. Fair value of the MSR is based on market prices for comparable mortgage servicing contracts.Impairment is determined by stratifying rights into groupings based on predominant risk characteristics, such as interest rate, loan type and investor type. If the Company later determines that all or a portion of the impairment no longer exists for a particular grouping, a reduction of the allowance may be recorded as an increase to income.At September 30, 2010 and December 31, 2009, the Company’s MSR asset portfolio was $468 and $474, respectively. ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS: Accounting for Transfers of Financial Assets: In June 2009, the Financial Accounting Standards Board (“FASB”) issued “Accounting for Transfers of Financial Assets—an amendment of Accounting Standards Codification (“ASC”) 860.”This removes the concept of a qualifying special-purpose entity from existing GAAP and removes the exception from applying ASC 810-10, Consolidation (FASB Interpretation No. 46 (revised December 2003) Consolidation of Variable Interest Entities) to qualifying special purpose entities. The objective of this new guidance is to improve the relevance, representationalfaithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer offinancial assets (which includes loan participations); the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’scontinuing involvement in transferred financial assets. The adoption of this new guidance on January 1, 2010, did not have a material impact on the Company’s consolidated financial statements. Amendments to FASB Interpretation No. 46(R): In June 2009, FASB issued SFAS No. 167 “Amendments to FASB Interpretation No. 46(R) (ASC 810).” The objective of this new guidance is to amend certain requirements of FASB Interpretation No. 46 (revisedDecember 2003), Consolidation of Variable Interest Entities, to improve financial reporting by enterprises involved with variableinterest entities and to provide more relevant and reliable information to users of financial statements. The adoption of this new guidance on January 1, 2010 had no impact onthe Company’s consolidated financial statements. In July 2010, FASB issued Accounting Standards Update (“ASU”) 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses (ASU 2010-20), to address concerns about the sufficiency, transparency, and robustness of credit risk disclosures for finance receivables and the related allowance for credit losses. This ASU requires new and enhanced disclosures at disaggregated levels, specifically defined as “portfolio segments” and “classes”. Among other things, the expanded disclosures include roll-forward schedules of the allowance for credit losses and information regarding the 9 credit quality of receivables as of the end of a reporting period. New and enhanced disclosures are required for interim and annual periods ending after December 15, 2010, although the disclosures of reporting period activity are required for interim and annual periods beginning after December 15, 2010. The adoption of the new guidance will impact interim and annual disclosures, but will not have an impact on the Company’s consolidated financial statements. RECENT LEGISLATION IMPACTING THE FINANCIAL SERVICES INDUSTRY: On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the "Dodd-Frank Act"), which significantly changes the regulation of financial institutions and the financial services industry.The Dodd-Frank Act’s provisions that have received the most public attention generally have been those applying to or more likely to affect larger institutions.However, it contains numerous other provisions that will affect all banks and bank holding companies, and will fundamentally change the system of oversight described in Part I, Item 1 of our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 under the caption “Supervision and Regulation”.Among other things, these changes include establishing a centralized agency for consumer financial protection enforcement; allowing financial institutions to pay interest on business checking accounts; permanently raising the current standard maximum deposit insurance amount to $250; changing the assessment base for FDIC insurance premiums to include other liabilities in addition to deposits; and imposing new capital requirements on banks and bank holding companies.The Company is actively reviewing the provisions of the Dodd-Frank Act, many of which are phased-in over the next several months and years, and assessing its probable impact on the results of operations.However, the ultimate effect of the Dodd-Frank Act on the financial services industry in general, and the Company in particular, is uncertain at this time. NOTE 2 – FAIR VALUE OF FINANCIAL INSTRUMENTS The measurement of fair value under US GAAP uses a hierarchy intended to maximize the use of observable inputs and minimize the use of unobservable inputs.This hierarchy uses three levels of inputs to measure the fair value of assets and liabilities as follows: Level 1:Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3:Significant, unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The following is a description of the Company’s valuation methodologies used to measure and disclose the fair values of its financial assets and liabilities on a recurring or nonrecurring basis: Securities Available For Sale:Securities classified as available for sale are reported at fair value utilizing Level 2 inputs.For these securities, the Company obtains fair value measurements using pricing models that vary based on asset class and include available trade, bid and other market information.Fair value of securities available for sale may also be determined by matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the securities’ relationship to other benchmark quoted securities. Impaired Loans:Impaired loans are reported at the fair value of the underlying collateral adjusted for selling costs or present value of estimated future cash flows.Collateral values are estimated using Level 3 inputs based on third party appraisals. 10 Assets and Liabilities Measured on a Recurring Basis Assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurements at September 30, 2010, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities $ U.S. Government sponsored entity securities Agency mortgage-backed securities, residential Fair Value Measurements at December 31, 2009, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities $ U.S. Government sponsored entity securities Agency mortgage-backed securities, residential Assets and Liabilities Measured on a Nonrecurring Basis Assets and liabilities measured at fair value on a nonrecurring basis are summarized below: Fair Value Measurements at September 30, 2010, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired Loans $ Fair Value Measurements at December 31, 2009, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired Loans $ Impaired loans were $26,039 and $27,644 at September 30, 2010 and year-end 2009, respectively.Impaired loans at September 30, 2010 include $15,491 that were written down to their estimated fair value of $10,692 for the nine months ended September 30, 2010.At year-end 2009, impaired loans included $16,069 that were written down to their estimated fair value of $12,141 during the year ended December 31, 2009.The provision for loan losses in the three and nine months ended September 30, 2010 includes $674 and $2,472, respectively, related to impaired loans.The fair value of impaired loans with specific allocations of the allowance for loan losses is measured at fair value based on recent appraisals of the underlying collateral.These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach.Appraisers take absorption rates into consideration and adjustments are routinely made in the appraisal process to identify differences between the comparable sales and income data available.Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value. The following table presents the fair values of financial assets and liabilities carried on the Company’s consolidated balance sheet at September 30, 2010 and December31, 2009, including those financial assets and financial liabilities that are not measured and reported at fair value on a recurring or non-recurring basis: 11 September 30, 2010 December 31, 2009 Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Cash and cash equivalents $ Securities Federal Home Loan Bank stock N/A N/A Loans Accrued interest receivable Financial liabilities: Deposits Securities sold under agreements to repurchase Other borrowed funds Subordinated debentures Accrued interest payable Carrying amount is the estimated fair value for cash and cash equivalents, accrued interest receivable and payable, demand deposits, short-term debt, securities sold under agreements to repurchase and variable-rate loans or deposits that reprice frequently and fully.The method for determining the fair values for investment securities was described previously.For fixed-rate loans or deposits and for variable-rate loans or deposits with infrequent repricing or repricing limits, fair value is based on discounted cash flows using current market rates applied to theestimated life and credit risk (including consideration of widening credit spreads).Fair value of debt is based on current rates for similar financing.It was not practicable to determine the fair value of FHLB stock due to restrictions placed on its transferability.The fair value of off-balance sheet items is not consider material (or is based on the current fees or cost that would be charged to enter into or terminate such arrangements). NOTE 3 – SECURITIES The following table summarizes the amortized cost and estimated fair value of the available for sale and held to maturity investment securities portfolio at September 30, 2010 and December31, 2009 and the corresponding amounts of unrealized gains and losses therein: September 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Securities Available for Sale U.S. Treasury securities $ $
